Citation Nr: 1016770	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO. 06-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased rating for mild 
multilevel spondelotic disease of the lumbar spine, currently 
staged as noncompensably disabling prior to May 28, 2004, and 
as 10 percent disabling thereafter.

Entitlement to a separate evaluation for the neurologic 
manifestations of the service-connected multilevel 
spondelotic disease of the lumbar spine, prior to and after 
May 28, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1992 to April 
1999.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee. The RO in Atlanta, Georgia, is 
currently handling the appeal.

The matter of entitlement to a separate evaluation for the 
neurologic manifestations of the service-connected lumbar 
spine disability prior to and after prior to May 28, 2004 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. At no time prior to May 2004 is there a showing of 
characteristic pain on motion, muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, or any other more severe symptom of a 
back disability. 

2. From May 2004 to the present, there is no evidence 
establishing muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, or any other more severe symptom of a back 
disability, or forward flexion greater than 30 degrees but 
not greater than 60 degrees; a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

3. At no time during the course of this appeal has the 
evidence shown any functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements, or weakened movement, excess 
fatigability or incoordination. 


CONCLUSION OF LAW

The criteria for an initial increased rating for mild 
multilevel spondelotic disease of the lumbar spine, currently 
staged as noncompensably disabling prior to May 28, 2004, and 
as 10 percent disabling thereafter, are not met. 38 U.S.C.A. 
§ 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5294 (2003); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5239, 4.40, 4.45 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish a higher initial rating 
for his service-connected back disability. He was initially 
assigned a noncompensable rating, effective May 1, 1999, for 
mild multilevel spondylotic disease by way of the January 
2001 rating decision. In January 2002, the Veteran expressed 
his timely disagreement with the January 2001 decision. As 
such, the Veteran appealed the initial evaluation assigned 
and the severity of his disability is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 
12 Vet. App. 119 (1999). In September 2004, the RO increased 
the rating for this disability to 10 percent, effective May 
28, 2004. The Court has held that on a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded. 
AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal. Id. Thus, the issue remains in appellate 
status and the Board will consider the Veteran's claim for an 
increased rating in two stages, both prior to and as of May 
28, 2004.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155. Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case. See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion. 
See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

As will be discussed in full below, the regulations that 
define the rating criteria for diseases and injuries of the 
spine were amended during the pendency of this Veteran's 
appeal. Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so. See VAOGCPREC 7- 2003. The Board 
will therefore evaluate the Veteran's service-connected 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change. See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2008); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The regulations in question were revised effective as of 
September 26, 2003. 
See 68 Fed. Reg. 51454 (Aug. 27, 2003). Since the amendment 
in question has a specified effective date without provision 
for retroactive application, it may not be applied prior to 
that effective date. See VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000). Thus, for the period between the 
grant of service connection and the effective date of the 
September 2003 regulatory change, the Board may only consider 
the former rating criteria. Since September 2003, the Board 
will consider both the former and the current criteria, 
applying whichever version of the rating criteria is more 
favorable to the Veteran.

The Veteran, in this case, was initially noncompensably rated 
under Diagnostic Code 5294, which provided ratings for sacro-
iliac injury and weakness. The criteria state that this 
disability was to be rated under the Diagnostic Code 5295 
criteria. Diagnostic Code 5295 (in effect prior to September 
26, 2003) provided ratings for lumbosacral strain. 
Lumbosacral strain with slight subjective symptoms only was 
rated noncompensably (0 percent) disabling. Lumbosacral 
strain with characteristic pain on motion was rated as 10 
percent disabling. Lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, was rated 20 percent 
disabling. Severe lumbosacral strain with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling. 
38 C.F.R. § 4.71a (2003).

Since the September 2003 regulatory change, the criteria for 
evaluation are found in the General Rating Formula for 
Diseases and Injuries of the Spine which applies to the 
following diagnostic codes: vertebral fracture or dislocation 
(DC 5235), sacroiliac injury and weakness (DC 5236), 
lumbosacral or cervical strain 
(DC 5237), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis (DC 
5240), spinal fusion (DC 5241), and degenerative arthritis of 
the spine(DC 5242). 38 C.F.R. § 4.71a (2009). The Veteran's 
present rating is assigned under DC 5239.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height. A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine. 
Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. Id. at Note 2.

The Board also notes that Diagnostic Code 5242 for 
degenerative arthritis of the spine directs the evaluator to 
apply criteria found under DC 5003 for degenerative 
arthritis, generally. For the purpose of rating disability 
from arthritis, the spine is considered a major joint. See 38 
C.F.R. § 4.45 (2008).

DC 5003 provides that arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

It must also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995). Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

Turning to the present case, the Veteran seeks a higher 
evaluation for his service-connected mild multilevel 
spondylotic disease. He was first afforded VA examination in 
July 2000. X-ray obtained at that time noted no evidence of 
acute osseous injury or significant degenerative change. He 
reported to the examiner that he experienced weekly flare-ups 
of pain with relief on rest. Physical examination revealed no 
evidence of painful motion, muscle spasm, significant 
weakness, or tenderness. Flexion was measured at 90 degrees, 
extension 35 degrees, right and left lateral flexion 40 
degrees, and right and left rotation 35 degrees. There was no 
pain, fatigue, weakness, lack of endurance or incoordination 
noted. The examiner did not render a diagnosis based upon 
this essentially normal report. The RO nonetheless granted 
the Veteran service connection for his back disability based 
upon the findings, albeit with a noncompensable rating. The 
Veteran filed this timely appeal.

The next medical evidence showing symptoms related to the 
back is found in the July 2004 VA examination report. The 
Board notes that the VA outpatient treatment notes are devoid 
of evidence relating to the back. At the time of the July 
2004 examination, the Veteran reported constant pain at the 
mid and lower back, traveling up and down the legs. The pain 
is noted as elicited by physical activity and alleviated by 
pain. The Veteran reported week-long incapacitating episodes, 
which occur as often as four times per year. The Board again 
notes that the outpatient treatment record is devoid of 
evidence showing treatment of the back, including treatment 
for incapacitating episodes. On physical examination, there 
were not complaints of radiating pain on movement and no 
tenderness. Flexion was measured at 90 degrees, extension 30 
degrees, right lateral flexion 30 degrees, left lateral 
flexion 30 degrees, right rotation 30 degrees, left rotation 
30 degrees, with no additional limitation due to pain, 
fatigue, weakness, lack of endurance or incoordination. The 
examiner also noted that there is not ankylosis and no 
intervertebral disc syndrome present. A peripheral nerve 
examination was also noted as normal. The RO granted a 10 
percent rating under DC 5239 following this examination.

The Veteran was afforded another VA examination in October 
2005, although it was for a cervical spine disability. The 
report did note that the Veteran did have tenderness over the 
lumbar spine with range of motion limited due to pain. An x-
ray report at the time of that examination shows "good 
alignment throughout with disc spaces preserved and vertebral 
body height maintained."

VA outpatient treatment records in March 2007 show that the 
Veteran reported to an emergency room, but was seen after a 
long wait at an evaluation clinic for low back pain.  He was 
observed at one point to have a mildly antalgic gate, and at 
another time to be ambulating well.  

Most recently, in November 2009, the Veteran was afforded 
another VA examination. At this time, the Veteran reported a 
constant burning pain in his low back with muscle spasms in 
his mid back. He reported an occasional "catch" in his back 
if he turns the wrong way, but the week-long flare ups were 
reported as though they no longer occurred. The Veteran 
reported to the examiner that he had MRI's reporting bulging 
discs, although the Board finds no such report in the claims 
folder. Physical examination revealed no tenderness or spasm, 
a normal gait, and no gross sensory deficits. Forward flexion 
was measured as 90 degrees, extension was to 30 degrees, and 
left/right lateral flexion and left/right lateral rotation 
were all to 30 degrees. All range of motion was without pain, 
fatigue, weakness, lack of endurance or incoordination with 
repeated testing. X-ray at this time noted normal alignment, 
with disc spaces that appeared to be maintained, and no acute 
fracture, dislocation or subluxation.  The assessment was 
lumbar spine spondylolisthesis, multilevel.  

There is no additional evidence of record showing symptoms of 
the Veteran's back disability. At no time prior to the May 
2004 award of a 10 percent rating is there a showing of 
characteristic pain on motion, muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, or any other more severe symptom of a 
back disability. Range of motion was essentially normal, with 
no increased pain on motion, or functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion. There is simply no basis upon 
which to grant a compensable rating prior to May 2004.

From May 2004 to the present, there is no evidence 
establishing muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, or any other more severe symptom of a back 
disability, such that a rating higher than 10 percent would 
be warranted under the old rating criteria. And, the evidence 
does not show that the Veteran's service-connected back 
disability is manifested by forward flexion greater than 30 
degrees but not greater than 60 degrees; or, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. Thus, 
there is no basis upon which to grant a rating in excess of 
10 percent after the May 2004 assignment of such a rating 
under the revised rating criteria.

There has never been a showing of functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements, or weakened 
movement, excess fatigability or incoordination. 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The medical evidence does not show, and the Veteran does not 
claim to have, any degenerative arthritis such that DC 5003 
should be considered. There is also no medical evidence 
showing intervertebral disc syndrome.

As a final note, the Board has considered whether referral 
for extraschedular consideration is justified under 38 C.F.R. 
§ 3.321(b)(1) (2009). The evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." Id. In this case, there has been no assertion or 
showing by the appellant that his service-connected back 
condition has necessitated frequent periods of 
hospitalization. While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria. 
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired). In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claim.

In sum, the Veteran's back-related symptomatology and 
objective findings do not merit an increased evaluation under 
any of the applicable rating methods or the various 
applicable diagnostic codes. A compensable evaluation is not 
warranted prior to May 2004, and an evaluation greater than 
10 percent is not warranted thereafter. The Veteran's appeal 
must be denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for his lumbar spine 
disability. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to entitlement to a higher initial rating 
for mild multilevel spondylotic disease of the lumbar spine 
has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records, post-service treatment 
records, and several VA examination reports have been 
associated with the claims folder. The Veteran has not 
notified VA of any additional relevant evidence.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

An initial increased rating for mild multilevel spondelotic 
disease of the lumbar spine, currently staged as 
noncompensably disabling prior to May 28, 2004, and as 10 
percent disabling thereafter, is denied.


REMAND

The Veteran claims that his low back pain radiates to his 
lower extremities, and this has been noted in several of his 
medical records.  In the instant case, a VA examination is 
necessary to determine whether he has a neurological 
dysfunction may warrant a separate compensable rating. See 38 
C.F.R. § 4.71a, Diagnostic Code 5235 Note (1).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall attempt to obtain and 
associate with the claims file all outstanding VA 
records of treatment.  

2. Then, the Veteran should be scheduled for VA 
examination(s) performed by a physician, 
preferably a neurologist, to determine the current 
severity of any neurological symptoms associated 
with the Veteran's service-connected lumbar spine 
disability, if any. The claims folders should be 
made available to the examiner for review prior to 
the examination(s). All pertinent tests should be 
accomplished, including EMG studies if deemed 
necessary and all clinical findings should be 
reported in detail. Neurologic findings should be 
set out. The examiner(s) are requested to comment 
specifically on the following:

Does the Veteran have any significant neurological 
deficit attributable to his service-connected 
lumbar spine disability? If so, please detail the 
neurological symptoms and the nerve or nerve 
groups involved. It should also be indicated as to 
whether there are unilateral or bilateral symptoms 
and distinguished from any previously diagnosed 
lower extremity peripheral neuropathy.

3.  When the development requested has been 
completed, the case should again be reviewed by 
the RO/AMC on the basis of the additional 
evidence. If the benefit sought is not granted, 
the Veteran should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


